DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments and amendments submitted 6/28/22 have been fully and carefully considered and are persuasive.
The claim objection and rejections under 35 USC 112(b) are withdrawn in view of applicant’s amendments and arguments on 6/28/22 (see arguments page 7, last paragraph through page 8).
The claim rejections under 35 USC 103 are withdrawn in view of applicant’s amending of subject matter indicated as allowable in the response on 6/28/22 (see arguments page 8). 
Allowable Subject Matter
Claims 1-16 and 18-20 are allowed.
The following is an examiner’s statement of reasons for allowance:.
Baskin et al (US 2008/0032502) taken in combination with Qin et al (US 2017/0268338) is regarded as the closest relevant prior art.
Regarding claims 1-11, and 18-19, Baskin teaches an abatement system for pyrophoric chemicals (para [0037], [0051]; figures 5: One problem with ALD processing systems that use pyrophoric precursor sources is that the precursor can leak from its source vessel and catch on fire due to contact with oxygen. This can present a significant safety hazard to equipment handlers under certain conditions. For example, if a pyrophoric material such as trimethyl aluminum (TMA) leaks from its source vessel into an air-tight enclosure box of low oxygen concentration, the pyrophoric material may smolder. However, if the enclosure is opened by an operator, the sudden increase in oxygen can cause the pyrophoric material to explode in a flash fire. Accordingly, methods and equipment are needed to detect pyrophoric source leaks to prevent such events. With continued reference to figure 5, a leak detector 64 is preferably provided at or near the bottom of the interior of the enclosure box 40. The leak detector 64 is typically only useful for detecting leakage of a liquid precursor source (as opposed to solid or gaseous sources) from the source vessel. In one embodiment, the leak detector 64 operatively communicates with a control system for automatically shutting off the valves associated with the pyrophoric precursor source vessel 66. Thus, if the flammable precursor leaks from the vessel, the flow of gases (e.g., carrier gases) through the vessel is preferably stopped to prevent any exacerbation of a possible fire caused by the leak.) comprising: one hazard volume (para [0052]; figures 5 and 7; A precursor source vessel 66 that can be supported on the pedestal 58 of the precursor enclosure box of figure 5. The source vessel 66 has a gas inlet and outlet connected to the gas connection assembly 60 of the enclosure box 40. Here, enclosure box 40 can be thought as the hazard volume.); one reaction column (para [0068]; figures 5, 7 and 16; Figure 16 is a schematic of one embodiment of a substrate processing system using a pyrophoric precursor enclosure box 40 and source vessel 66. The system includes at least one substrate processing reactor or reaction chamber 100, which can be thought as the reaction column here.); and one sensor configured to detect the presence of the unintended release of pyrophoric materials (para [0051]: figure 5; With continued reference to figure 5, a leak detector 64 is preferably provided at or near the bottom of the interior of the enclosure box 40. The leak detector 64 is typically only useful for detecting leakage of a liquid precursor source (as opposed to solid or gaseous sources) from the source vessel. In one embodiment, the leak detector 64 operatively communicates with a control system for automatically shutting off the valves associated with the pyrophoric precursor source vessel 66. Thus, if the flammable precursor leaks from the vessel, the flow of gases (e.g., carrier gases) through the vessel is preferably stopped to prevent any exacerbation of a possible fire caused by the leak.); wherein the one hazard volume and the one reaction column are in fluid communication with each other (para [0068]; figure 16; as seen in figure 16, enclosure box 40 (hazard volume) and reaction chamber 100 (reaction column) are in fluid communication with each other}; wherein the one sensor initiates, causes to cease or otherwise alters the operation of the system (para [0051); figure 5; With continued reference to figure 5, a leak detector 64 is preferably provided at or near the bottom of the interior of the enclosure box 40. The leak detector 64 is typically only useful for detecting leakage of a liquid precursor source (as opposed to solid or gaseous sources} from the source vessel. In one embodiment, the leak detector 64 operatively communicates with a control system for automatically shutting off the valves associated with the pyrophoric precursor source vessel 66. Thus, if the flammable precursor leaks from the vessel, the flow of gases (e.g., carrier gases) through the vessel is preferably stopped to prevent any exacerbation of a possible fire caused by the leak.). However, Baskin does not teach at least one vaporizer; wherein the at least one hazard volume, the at least one vaporizer and the at least one reaction column are in fluid communication with each other; and wherein pyrophoric material present in the hazard volume is prevented from combustion by means of inerting gas therein and is abated in an oxygen-controlled environment of the at least one reaction column.
Tong et al (US 203/0057576) teaches an abatement system for pyrophoric chemicals (title; para [0004]; Wet abatement system for waste SiH4 (silane), which is pyrophoric.) comprising: at least one reaction column (para [0014]; figure 1; Here, chamber 10, where waste SiH4 gas is reacted with dissolved oxygen, can be thought as the reaction column.); and at least one sensor configured to detect the presence of a high temperature (para [0021]; figure 1; The controller monitors the sensors and the fusible links. If either of the temperature sensors show a high temperature or if any of the fusible links are broken, the water sprinklers are triggered, the air intake and exhaust flippers are closed, the oxygen supply into the chamber is cut off, and the N2 gas pump is shut down after pushing residue waste gas into the water-filled chamber.); wherein the at least one sensors initiate, cause to cease or otherwise alter the operation of the system (para [0021]; figure 1; The controller monitors the sensors and the fusible links. If either of the temperature sensors show a high temperature or if any of the fusible links are broken, the water sprinklers are triggered, the air intake and exhaust flippers are closed, the oxygen supply into the chamber is cut off, and the N2 gas pump is shut down after pushing residue waste gas into the water-filled chamber.). However, Tong does not teach at least one hazard volume; at least one vaporizer; the at least one sensor configured to detect the presence of the unintended release of pyrophoric materials; wherein the at least one hazard volume, the at least one vaporizer and the at least one reaction column are in fluid communication with each other; and wherein pyrophoric material present in the hazard volume is prevented from combustion by means of inerting gas therein and is abated in an oxygen-controlled environment of the at least one reaction column.
Further regarding claim 12, Baskin and Qin teaches all limitations as set forth above, however, none of the prior art, alone or in combination, teaches or fairly suggests the system wherein a hazard volume comprising an enclosed space configured to reduce or eliminate potential collection features to facilitate the collection of pyrophoric liquid in at least one gravity capture basin.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN MILLER whose telephone number is (571)270-1603. The examiner can normally be reached Monday - Friday 9 - 5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, In Suk Bullock can be reached on (571) 272-5954. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JONATHAN MILLER/Primary Examiner, Art Unit 1772